Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This notice of allowance is responsive to the RCE filed on 04/13/2021. Applicant amended claims 1-2, 12, and 19, and cancelled claims 10-11, 14 and 17-18, and added new claim 26. Claims 1-9, 12-13, 15-16 and 19-26 are presented for examination and based on current examiner’s amendment claims 1, 3-9, 12-13, 15-16, 19 and 21-26, renumbered as 1-19 are allowed for the reasons indicated herein below.  

Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 04/13/2021, with respect to claims 1-26 have been fully considered.  The rejection has been withdrawn based on the current examiner’s amendment.


Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Jamaal Jordan (Reg. No. 67,236).

The application has been amended as follows:	
Replace previous claims with the following amended claims:
Claims: 

	an input;
	a voltage limiter device for voltage limitation in a circuit during a circuit fault condition,
	a crowbar device arranged to latch across the voltage limiter device to reduce power dissipation in the voltage limiter device in the circuit fault condition, 
	a current sensor connected between the input and the crowbar device such that the current sensor is disposed upstream from the crowbar device, the current sensor sensing current at the input, and
	a fuse disposed between the input and the current sensor such that the sensed current comprises a current through the fuse, the current sensor being disposed between the fuse and the crowbar device,
	wherein the crowbar device is arranged to automatically latch responsive to a change in the current sensed by the current sensor thereby increasing the current through the current sensor in the circuit fault condition, the electronic barrier device being configured for use in intrinsically safe systems.
	
	2. (Cancelled) 
	
	3. (Previously presented) The electronic barrier device of claim 1, further including an output line and a limiting resistor in the output line.
	
	4. (Previously presented) The electronic barrier device of claim 1, further comprising an intrinsic safety barrier.
	
	5. (Previously presented) The electronic barrier device of claim 1, wherein the crowbar device is arranged, when latched across the voltage limiter device, to remove all but negligible power dissipation within the voltage limiter device.
	
	6. (Previously presented) The electronic barrier device of claim 5, wherein the crowbar device is arranged such that almost all of the power dissipation during the circuit fault condition occurs across the crowbar device.
	
	7. (Previously presented) The electronic barrier device of claim 1, wherein the voltage limiter device comprises at least one zener device.
	
	8. (Previously presented) The electronic barrier device of claim 1, wherein the crowbar device is arranged to reduce power dissipation in at least one other limiter device within the barrier device.
	
	9. (Previously presented) The electronic barrier device of claim 8, wherein one of the at least one other limiter device that the crowbar device is arranged to reduce power dissipation in is a limit resistor.
	
	10. (Cancelled) 
	
	11. (Cancelled) 
	
	12. (Currently amended) A crowbar device arranged to latch across a voltage limiter device of a barrier device to reduce power dissipation in the voltage limiter device,
	wherein the crowbar device is arranged downstream from a current sensor to automatically latch responsive to a change in a current sensed by the current sensor thereby increasing the current through the current sensor in a circuit fault condition, the current sensor being connected between an input of the barrier device and the crowbar device, and a fuse of the barrier device being disposed between the input and the current sensor such that the sensed current comprises a current through the fuse, the current sensor being disposed between the fuse and the crowbar device, the crowbar device being configured for use in [[a]] the barrier device, and the barrier device being configured for use in intrinsically safe systems.
	
	13. (Previously presented) The crowbar device of claim 12, wherein the crowbar device is arranged, when latched across the voltage limiter device, to stop power dissipation in the voltage limiter device.
	
	14. (Cancelled) 
	
	15. (Previously presented) The crowbar device of claim 12, wherein the crowbar device is arranged to reduce power dissipation in at least one other limiter device within the barrier device.
	
	16. (Previously presented) The crowbar barrier device of claim 15, wherein one of the at least one other limiter device that the crowbar device is arranged to reduce power dissipation in is a limit resistor.
	
	17. (Cancelled) 
	
	18. (Cancelled) 
	
	19. (Currently amended) A method of reducing power dissipation in a voltage-limiter of a barrier device during a circuit fault condition, including the step of:
	sensing a change in current in the barrier device flowing across a current sensor, and
	automatically latching a crowbar device, disposed downstream from the current sensor, across the voltage limiter to reduce the power dissipation in response to the sensing of the change in current across the current sensor thereby increasing the current through the current sensor in the circuit fault condition, the current sensor being connected between an input of the barrier device and the crowbar device, and 
	wherein the step of sensing the change in current includes sensing the change in current through a fuse device of the barrier device, the fuse device being disposed between the input and the current sensor, and the current sensor being disposed between the fuse device and the crowbar device.

	20. (Cancelled) 
	
	21. (Previously presented) The method of claim 19, wherein the crowbar device, when latched across the voltage limiter device, removes all but negligible power dissipation within the voltage limiter device.
	
	22. (Previously presented) The method of claim 21, wherein almost all of the power dissipation in the barrier device during the circuit fault condition occurs across the crowbar device.
	
	23. (Previously presented) The method of claim 19, wherein the voltage limiter device comprises at least one zener device.
	
	24. (Previously presented) The method of claim 19, wherein latching the crowbar device across the voltage limiter to reduce the power dissipation in the voltage limiter simultaneously reduces the power dissipation in at least one other limiter device within the barrier device.
	
	25. (Previously presented) The method of claim 19, wherein one of the at least one other limiter device that the crowbar device reduces power dissipation in is a limit resistor.

	26. (Previously presented) The electronic barrier device of claim 1, wherein over 60% of a maximum safety voltage is available as useful voltage at an output of the electronic barrier device.



Reasons for Allowance

4.	Claims 1, 3-9, 12-13, 15-16, 19 and 21-26, renumbered as 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

	Claims 1, 3-9 and 26, renumbered as 1-9; prior art fails to disclose or suggest “An electronic barrier device comprising: an input; a voltage limiter device for voltage limitation in a circuit during a circuit fault condition, a crowbar device arranged to latch across the voltage limiter device to reduce power dissipation in the voltage limiter device in the circuit fault condition, a current sensor connected between the input and the crowbar device such that the current sensor is disposed upstream from the crowbar device, the current sensor sensing current at the input, and a fuse disposed between the input and the current sensor such that the sensed current comprises a current through the fuse, the current sensor being disposed between the fuse and the crowbar device, wherein the crowbar device is arranged to automatically latch responsive to a change in the current sensed by the current sensor thereby increasing the current through the current sensor in the circuit fault condition, the electronic barrier device being configured for use in intrinsically safe systems”. As recited in claims 1, 3-9 and 26, renumbered as 1-9.

	Claims 12-13 and 15-16, renumbered as 10-13; prior art fails to disclose or suggest “A crowbar device arranged to latch across a voltage limiter device of a barrier device to reduce power dissipation in the voltage limiter device, wherein the crowbar device is arranged downstream from a current sensor to automatically latch responsive to a change in a current sensed by the current sensor thereby increasing the current through the current sensor in a circuit fault condition, the current sensor being connected between an input of the barrier device and the crowbar device, and a fuse of the barrier device being disposed between the input and the current sensor such that the sensed current comprises a current through the fuse, the current sensor being disposed between the fuse and the crowbar device, the crowbar device being configured for use in the barrier device, and the barrier device being configured for use in intrinsically safe systems”. As recited in claims 12-13 and 15-16, renumbered as 10-13.

	Claims 19 and 21-25, renumbered as 14-19; prior art fails to disclose or suggest “A method of reducing power dissipation in a voltage-limiter of a barrier device during a circuit fault condition, including the step of: sensing a change in current in the barrier device flowing across a current sensor, and automatically latching a crowbar device, disposed downstream from the current sensor, across the voltage limiter to reduce the power dissipation in response to the sensing of the change in current across the current sensor thereby increasing the current through the current sensor in the circuit fault condition, the current sensor being connected between an input of the barrier device and the crowbar device, and wherein the step of sensing the change in current includes sensing the change in current through a fuse device of the barrier device, the fuse device being disposed between the input and the current sensor, and the current sensor being disposed between the fuse device and the crowbar device”. As recited in claims 19 and 21-25, renumbered as 14-19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839